The parties in interest here having agreed that our decision in Com. ex rel. v. J. T. Evans, this day filed, shall determine the judgment to be entered in the present case, we need only add that the declaratory judgment entered by the court below in this case is reversed and set aside, and it is now adjudged that the appellee, *Page 465 
Otis Elevator Company, must bear the loss, caused by the fire of October 3, 1930, to its work and materials, used or intended to be used by it in the fulfillment of its contract dated July 3, 1929, for the installation of elevators and lifts in South Office Building No. 2, in Capitol Park in the City of Harrisburg. The costs of these proceedings are to be paid by appellee.